Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was ivorlting for the University of Illinois through the summer of 1926. It appears further that the claimant was moving large crates from one room to another of the canning factory connected with the university. It appears that a crate slipped off and struck Mr. Knowles in the abdomen causing quite considerable injury to bladder. The Attorney General comes and defends and sets up that claimant under the Workmen’s .Compensation Law in event there was a liability, would be entitled on account of temporary total disability, medical bills and hospital expenses the sum of $2,607.05. The court is of the opinion that there is a liability as measured by the Workmen’s Compensation Act. Therefore the court recommends that claimant be allowed the sum of $2,607.05.